Order entered on October 17, 1961, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to the appellant, and the motion to compel acceptance of notice of claim pursuant to section 50-e of the General Municipal Law as timely served, denied. The legislative history indicates that a day of religious observance is not to be deemed a public holiday unless so proclaimed by the President or the Governor. (See L. 1875, eh. 27; L. 1887, eh. 289; L. 1889, ch. 198; Code Civ. Pro., § 3343, subd. 21 [1901]; L. 1892, ch. 677, § 24; General Construction Law, § 24; Executive Law, § 7.) An interpretation of the statute to bring all days of general religious observance within the statutory definition of a holiday, without requirement of executive proclamation, would lead to confusion and indefiniteness in the application of the statute. A construction, having this result, is to be avoided where, as here, it is not plainly indicated. (McKinney’s Cons. Laws of N. Y., Book 1, Statutes, § 143.) Concur — Breitel, J. P., Rabin, McNally, Eager and Bastow, JJ. [31 Misc 2d 805.]